Title: From Thomas Jefferson to Albert Gallatin, 26 November 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin. 
                     Nov. 26. 05.
                  
                  1. the Concessions to Renault. as to those in the territory of Indiana, that country having been claimed by England at all times, conquered in the war of 1755. & confirmed to her in 1763. conquered by the US. & confirmed to them in 1783. and all antient titles there settled & done with by authority of the US. these claims of Renault are certainly at an end.
                  2. As to those in Louisiana I believe it has been a law as well as invariable usage with the Spanish government in that country to consider all concessions void which were not settled within 1. 2. or 3. years which condition was often expressed in the grant, & understood where not expressed. O’Reily’s Ordinance is evidence of this policy & practice. but independantly of positive law, prescription is a law of reason. if Renault ever took possession, which does not appear, he has abandoned that possession more than 60. or 70. years as appears by Austin’s statement, which is that so long ago as 1738. these mines were considered as public property.
                  3. As to the concessions in 1797. to Winter & others, exclusive of the fraud & illegality so obvious on their face, they bore the express condition of becoming void if not settled in a year.
                  However the Commrs. of Congress (I believe) are to report titles for the ultimate decision of Congress. whether it would be proper for us in the mean time to express sentiments which might discourage speculations is to be considered of.
                  I had been sensible the passage on the yellow fever appeared bald, for want of a practical application. the real object being to bring important facts before foreign governments, an ostensible one was necessary to cover the reality. I have endeavored at it in the inclosed, as well as some other supplements suggested by you, of which I ask your consideration. affectte. salutations
               